UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7231


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LINDSEY BROWN, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:95-cr-00049-RBS-1)


Submitted:    February 20, 2009             Decided:   March 10, 2009


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lindsey Brown, Jr., Appellant Pro Se.  Kevin Michael Comstock,
Assistant  United  States   Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lindsey   Brown,      Jr.,       appeals   the    district    court’s

orders: (1) granting Brown’s motion for reduction of sentence,

18 U.S.C. § 3582(c)(2) (2006), in which Brown sought a reduction

based     on    Amendment      706   of     the    sentencing     guidelines,      and

resentencing      him    to    295   months       in   prison;   (2)   denying     his

§ 3582(c)(2) motion based on Amendment 599 of the guidelines;

and     (3) denying      his    motion      for    reconsideration.         We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                          United

States v. Brown, No. 2:95-cr-00049-RBS-1 (E.D. Va. filed May 14,

2008, entered May 22, 2008; filed May 15, 2008, entered May 22,

2008; entered June 16, 2008).                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            2